Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up a single reference or an appropriate combination of multiple references that set forth each and every claimed limitation. In particular, a steel sheet with the claimed Ni-Co alloy coating layer, Ni-Fe alloy layer, and Ni Layer having the claimed atomic concentration of Co on the surface and in a depth direction was not turned up in a search of the prior art.
It is noted that in the corresponding foreign patent applications and in the PCT application, the foreign patent offices and the International Searching Authority failed to turn up art that indicated a lack of novelty or inventive step.
A search of the prior art turned up relevant art. However, this relevant art do not alone nor in appropriate combinations set forth each and every claimed limitation as set forth within the claimed invention.
U.S. Patent Application Publication 2013/0209867 sets forth a nickel-plated steel sheet wherein a Fe-Ni diffusion layer and a Ni layer are formed on the surface of a steel sheet. (Abstract) This reference fails to set forth the claimed cobalt component within the surface-treated steel sheet.
U.S. Patent Number 8,734,961 sets forth a nickel-plated steel sheet having a Fe-Ni diffusion layer as an outermost surface. (Abstract) Nickel is plated onto the surface of a steel sheet and a Fe-Ni diffusion layer is formed on the outermost surface of the nickel-plated steel sheet. (Claim 3) This reference fails to set forth the claimed cobalt component within the surface-treated steel sheet.

U.S. Patent Number 8,993,118 is directed to a steel sheet having a nickel plating layer with a chromate coating layer on a surface of the nickel plating layer. (Claim 1) The nickel plating layer contains cobalt. (Claim 4) This reference does not set forth the layers as set forth within the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784